J-A05044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KENNETH P. LAUGHLIN AND JOYCE L.                IN THE SUPERIOR COURT OF
LAUGHLIN, HUSBAND AND WIFE                            PENNSYLVANIA

                          Appellees

                     v.

RAYMOND A. SCHNUR

                          Appellant                 No. 1337 WDA 2016


            Appeal from the Judgment Entered September 9, 2016
               In the Court of Common Pleas of Butler County
                Civil Division at No(s): A.D. No. 2014-10958


BEFORE: BENDER, P.J.E., SHOGAN, J., and MOULTON, J.

MEMORANDUM BY MOULTON, J.:                             FILED JULY 25, 2017

      Raymond A. Schnur appeals from the September 9, 2016 judgment

entered in favor of Kenneth P. Laughlin and Joyce L. Laughlin (“the

Laughlins”) by the Butler County Court of Common Pleas. We affirm.

      The trial court summarized the relevant history of this matter as

follows:

               [The Laughlins] commenced the present action by filing
           a Complaint in Equity, requesting permanent injunctive
           relief against [Schnur].    [The Laughlins] assert that
           [Schnur] has placed a split rail fence along the northern
           edge of a right-of-way, located along the southern
           boundary of the [Laughins]’ property, which has
           obstructed [the Laughlins]’ full use of said right-of-way.
           [The Laughlins] seek an order directing [Schnur] to
           remove the fence from the right-of-way, and that restrains
           and enjoins [Schnur] from erecting any other obstruction
           along said right-of-way, where the same borders the
           [Laughlins]’ property.
J-A05044-17


Background, Findings of Fact, Discussion, Conclusions of Law, and Decision,

6/21/16, at 1-2 (“Trial Ct. Op.”). The trial court also made findings of fact,

which are supported by the record and which we adopt and incorporate

herein. See id. at 2-4.

      On April 25, 2016, the case proceeded to a non-jury trial. On June 21,

2016, the trial court entered an order granting a permanent injunction in

favor of the Laughlins and issued an accompanying opinion. The trial court

ordered Schnur to remove the fence and “further enjoined [Schnur] from

erecting any other obstruction, which interferes with the [Laughlins]’ access

to their property from the 50 foot right-of-way, along the southern line of

the [Laughlins]’ property.” Trial Ct. Op. at 18.

      On June 30, 2016, Schnur filed a motion for post-trial relief, which the

trial court denied on August 11, 2016. On September 9, 2016, the Butler

County Prothonotary entered judgment.         Schnur filed a timely notice of

appeal.

      Schnur raises the following issues on appeal:

          I. Did the Lower Court err in holding that the Easement at
          issue entitled [the Laughlins] to unfettered access from
          any desired point along [Schnur]’s Property, and that such
          access would not increase the burden to the servient
          tenement?

          II. Did the Court err in holding that [the Laughlins] did not
          have sufficient access to and from their property and Eagle
          Mill Road in a manner consistent with the language of the
          deeds and chains of title of each of the properties here
          involved, and that the split-rail fence at issue constituted a



                                      -2-
J-A05044-17


         substantial interference with [the Laughlins]’ right of
         access to and from Eagle Mill Road and their Property?

         III. Did the Lower Court err in granting an injunction
         requiring the removal of the entire length of [Schnur]’s
         fence, which was not a narrowly tailored remedy to abate
         the alleged injury as required?

Schnur’s Br. at 4 (answers below omitted).

      “[W]hen reviewing the grant or denial of a final or permanent

injunction, an appellate court’s review is limited to determining whether the

trial court committed an error of law.”    Buffalo Township v. Jones, 813

A.2d 659, 663-64 (Pa. 2002); see also WellSpan Health v. Bayliss, 869

A.2d 990, 995-96 (Pa.Super. 2005).

      The trial court found that: the Laughlins’ had an express easement

that gave them the right to access their property, from the 50 foot right-of-

way, at any point or points along the southern line of their property;

Schnur’s construction of the split rail fence substantially interferes with the

Laughlins’ use of the easement; and injunctive relief is an appropriate

remedy for permanent, substantial interference with the use of an easement

by the easement owner. After our review of the certified record, the parties’

briefs, and the relevant law, we conclude the trial court did not err in

granting the Laughlins’ request for a permanent injunction. We agree with

the analysis set forth in the trial court’s opinion, which we adopt and

incorporate herein. See Trial Ct. Op. at 4-17.

      Judgment affirmed.




                                     -3-
J-A05044-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2017




                          -4-
                                                                                Circulated 06/30/2017 10:33 A~




   IN THE COURT OF COMMON PLEAS OF BUTLER COUNTY, PENNSYLVANIA



KENNETH P. LAUGHLIN and
JOYCE L. LAUGHLIN, husband and wife,
                                                             AD No. 2014-10958
                       Plaintiffs,

       v.

RAYMOND A. SCHNUR,


                       Defendant.

Attorney for Plaintiff:                                      David A. Crissman'

Attorney for Defendant:                                      Rebecca L. Black

HORAN,J.                                                     DATE: 6/20/2016

     BACKGROUND, FINDINGS OF FACT, DISCUSSION, CONCLUSIONS OF LAW,
                             AND DECISION

   AND NOW, the above matter having come before this Court for non-jury trial on April 25,

2016, the Court enters the following Background, Findings of Fact, Discussion, Conclusions of

Law, and Decision:

                                        BACKGROUND

       Plaintiffs, Kenneth P. Laughlin and Joyce L. Laughlin, commenced the present action by

filing a Complaint in Equity, requesting permanent injunctive relief against the Defendant,

Raymond A. Schnur. Plaintiffs assert that the Defendant has placed a split rail fence along the

northern edge of a right-of-way, located along the southern boundary of the Plaintiffs' property,




                                                 \
                                                                           ·""'\ -.




which has obstructed Plaintiffs' full use ofsaidright-of-way. Plaintiffs seek an order directing

Defendant to remove the fence from the right-of-way, and that restrains and enjoins the

Defendant from erecting any other obstruction along said right-of-way, where the same borders

the Plaintiffs' property.

                                        FINDINGS OF FACT

1. The Stipulated Facts     are incorporated   herein as though the same were set forth fully herein.
   (Joint Ex. l .)

2. The Plaintiffs live on and farm their property, which has 348.59 feet of frontage along the
   northern edge of the right-of-way, which is the boundary line between the Plaintiffs' and the
   Defendant's properties.

3. The Defendant left an opening in his split rail fence, at the site of the Plaintiffs' driveway;
   however the fence blocks an alternate access to the Plaintiffs' property'.

4. The alternate access leads to Plaintiffs' property and to an opening through a wooded area on
   the Plaintiffs' property.                    ·                 .

5. The alternate access had been a point of entry into what is now the Plaintiffs' property before
   the creation of the driveway by Beth Mon-ow (now Bodine), the Plaintiffs' immediate
   predecessor in title.

6. Beth Morrow (now Bodinejand her family continued to use the alternate access even after
   her driveway was established. She and/or others would "make a loop," by entering her
   property at one point and exiting at another, particularly when pulling a trailer or operating a
   piece of farm equipment.                                                                      ·

7. the Plaintiffs, their family and their invitees continued to use the alternate access to enter
   and exit thePlaintiffs' property along their Southern propertyline. They primarily used the
   alternate access when pulling their camper or a livestock trailer, or transporting farm
   equipment.

8. Before Defendant began running the fence back the right-of-way, Plain tiff, Kenneth
   Laughlin, approached him to inquire where he was going with the fence. Defendant informed
   that he was planning to run the fence back the right-of-way along Defendant's property line.
   Plaintiffrequested that both the driveway access and the alternate access be kept open.

                                                    2
9. Plaintiffs met with Defendant and his wife at Defendant's home and requested that
   Defendant leave openings for Plaintiffs' driveway and for the alternate access.

10; From the Defendant's comments, the Plaintiffs believed that the Defendant had agreed to
    leave an opening for both the driveway and the alternate access.

1 L Plaintiff, Joyce Laughlin, helped the Defendant erect the fence from the western edge of
    Plaintiffs' driveway to the eastern edge of their alternate access.

12 -. When they reached the point of the alternate access, the Defendant stopped construction for a
      lunch break. Plaintiff, Joyce Laughlin, left the site at the time, believing that the Defendant
   would leave an opening in the fence for the alternate access.

13. Later that day, the Defendant built the fence across the alternate access.

14. Immediately after the Defendant erected the fence, Plaintiffs personally and through legal
    counsel made several requests and demands for the Defendant to remove that portion of the
    fence which blocked their alternate access.

15. The Defendant has refused to remove the fence, or that portion of the fence, which blocks the
    Plaintiffs' alternate access.

16. The Defendant placed the fence along the right-of-way for aesthetic.reasons and to frame his
    property.

17. The placement of the fence along the right-of-way limits the Plaintiffs' access to their
    property, from the right-of-way, to a single location, i.e. their driveway.

18. Before the Defendant erected the fence, there had never been any impediment or restriction
    to the Plaintiffs' or their predecessors' use of the right-of-way to access their property from
    any point along the Plaintiffs' southern property line.

19. The Defendant's property will not be impressed with a greater burden by the Plaintiffs' use
    of the right-of-way atthe alternate access or at other points along the Plaintiffs' southern
    property line.

20.Both the Defendant's and the Plaintiffs' properties derive from AlmaDunn Beahm's
   subdivision of a larger parcel, and said larger parcel comprised the Dunn farm.


                                                 3
21. The 50 foot right-of-way, presently at issue, was once used as a farm lane, and itprovided
    free access for farm equipment and vehicles between the various fields for those who lived
    and worked on the farm.

22. The Dunn family and others used the farm lane and freely accessed, what is now the
    Plaintiffs' property, at multiple points, along the lane.

23. After the 50 foot right-of-way was formally established, Alma Dunn Beahm, as part of a
    subdivision plan, conveyed a ten acre parcel, located along the northern boundary of the
    right-of-way, to her daughter and son-in-law, Beth Martha Morrow (now Bodine) and
    Thomas Alan Morrow, the Plaintiffs' predecessors in title.

24. Said ten acre parcel was the first to be conveyed pursuant to Ms. Dunn Beahm's subdivision
    plan, and Was conveyed along with an express grant of right-of-way.

25. At the time of the express grant to the Plaintiffs' predecessors in title, there was no fence or
    other obstacle in place to restrict.Plaintiffs' predecessors in title from accessing their
    property, from the 50 foot right-of-way, at any point along their southern property line.

26. The alternate access, which wasclear and flat, served as an access point to Beth's property
    for farm equipment and vehicles, prior to Beth's installation ofa driveway, as well as after.

                                           DISCUSSION

        The issues currently before the Court include the scope of easement rights granted to the

Plaintiffs, and whether the Defendant interfered with said easement rights when he constructed a

split rail fence along the Plaintiffs' southern property line and in common with and along the

northern edge of a 50 foot right-of-way. Also at issue is whether the Plaintiffs are entitled to the

injunctive reliefthey have requested.


        In Buffalo Twp. v. Jones, 813 A.2d 659 (Pa. 2002), the Supreme Court of Pennsylvania

described the requirements for a permanent injunction:

       . ; . in order to establish a claim for a permanent injunction, the party must
       establish his or her clear right to relief. However, unlike a claim for a preliminary

                                                  4
        injunction, the party need not establish either irreparable harm or immediate relief
        and a court 'may issue a final injunction if such relief is necessary to prevent a
        legal wrong for which there is no adequate redress at law.'

813 A.2d at 663 (internal citation omitted) ( quoting Soja v. Factoryville Sportsmen's Club, 522

A.2d 1129, 1131 (Pa. Super. 1987)). Interference with an easement owner's use of their

easement is alegal wrong for which an action in equity seeking injunctive relief is appropriate.

See Trimble Services v. Franchise Royalty Interstate Corp.,285 A. 2d 113, 117 (Pa. 1971).

"Even where the essential prerequisites of an injunction are satisfied, the court must narrowly

tailor its remedy to abate the injury." Big Bass Lake Cmty. Ass111 v. Warren, 950 A.2d 1137,

l 144A5 (Pa. Cmwlth, Ct. 2008) ( citing John G. Bryant Co., Inc; v, Sling Testing & Repair, Inc.,

369 A2d 1164, 1167 (Pa. 1977)).

       "In Pennsylvania, each party to an easement 'has a right to insist that the terms of the

agreement be complied with, and that, so long as the easement is enjoyed, it shall remain

substantially as it was at the.time the right accrued, regardless of whether benefit or damage will

result from a proposed   change,"'   Louis W Epstein Family P'ship v. Kmart Corp.; 13 F.3d 762,

766 (3d Cir. 1994) (quoting Piro v. Shipley, 60 A. 325, 329 (Pa. 1905)). "'The owner of the

servient soil has the right to make use of his property as he chooses, if, by so doing, he does not

substantially interfere with the easement." Mercantile Library Co. of Philadelphia v. Fid. Trust

Co., 83 A. 592, 595 (Pa. 1912). Thus, in order to establish a clear right to relief in the present

case, the Plaintiffs must establish what rights the easement at issue grants to them, and that the

Defendant's fence constitutes a substantial interference with those rights.




                                                  5
                              +-.




        The Defendant argues that the easement in question is an express easement, and that the

clear language of the grant of said easement limits Plaintiffs' use to the purpose for which it was

created, i.e. reasonable means of ingress, egress and regress to and from Eagle Mill Road.

Defendant argues that Plaintiffs' driveway achieves this purpose; and further argues that

Defendant's construction of the fence, which blocks the alternate access, is reasonable because it

does not substantially interfere with Plaintiffs' use of the easement. Plaintiffs assert that the

right-of-way at issue is an expressly created easementappurtenant      to the Plaintiffs' property, and

that it is a right that they enjoy, despite the factthat their deed does not specifically mention the

same (except to reference it as the southerly boundary line of Plaintiffs' property). Plaintiffs

argue that the language of the express grant of easement in this case gives Plaintiffs the right of

unfettered access to their property, along their southern property line, where the same borders the

right-of-way.

        The right-of-way at issue was created by express grant in the deed from Alma Dunn

Beahm and Clifford E. B.eabmto Beth Martha Morrow and Thomas Alan Mo1Tow, on November

6, 1984. Beth Martha Morrow and Thomas Alan Morrow are the Plaintiffs' predecessors in title.

Said deed to the Morrows expressly provides, in relevant part, that the conveyance of property

was: •'TOGETHER with the right of egress, regress and ingress of a 50 foot private right of way

from Eagle Mill Road also known as Route T-354 in a generally Westerly direction through

other lands of parties of the first part and along the Southerly line of lands hereinabove

described." (Joint Exhibit No; 4:) In addition, the recorded subdivision plan, made by Alma

Dunn Beahm, created and defined the right-of-way at issue in this case. By virtue of this express

                                                  6
grant, Defendant's predecessor's land was made the servient tenement impressed with a

permanent easement of passage over and along the right-of-way. The Plaintiffs' property became

the dominant estate, benefitting from the right-of-way. The right-of-way language is contained in

the Plaintiffs' predecessors' deed and within the subdivision plan. (Joint Exhibit 16.) Plaintiffs'

deed also expressly conveys the property "with the appurtenances." Further, the Defendant was

aware that he was.taking his property subject to this right-of-way/easement, as his deed and other

deeds in his chain of title; and language upon the recorded Plans, specifically reference said

right-of-way/easement.   The same has also been visually apparent upon the property. Thus, the

subject right-of-way/easement is an expressly granted easement appurtenant to the Plaintiffs'

property.

        As regards the Plaintiffs' entitlement to the benefit of such express grant ofright-of-way,

"[a] right.of way is an easement which may be created by an express grant .... " Merrill v,

Manufacturers Light & Heat Co., 18 5 A.2d 573, 575 (Pa. 1962) ( emphasis in original). The

Supreme Court of Pennsylvania, in Brady v. Yodanza ; 425 A.2d 726 (1981), held that "where         an

easement is annexed as an appurtenance to land by an express or implied grant or reservation ...

it passes with a transfer of the land although not specifically mentioned in the instrument of

transfer." 425 A.2d at 728. As such, the Plaintiffs are entitled to the "right of egress, regress and

ingress of a 50 foot private right of way from Eagle Mill Road also known as Route T-354 in a

generally Westerly direction through other lands of parties of the first part and along the

Southerly line of lands hereinabove described." (Joint Exhibit 4.) Having determined thatthe




                                                  7
easement in question is an express easement, the issue turns to the scope of the Plaintiffs'

easement lights.

       In1HcNaughton Properties, LP v. Barr, 981 A.2d 222, 227 (Pa. Super. 2009), the

Superior Court of Pennsylvania described the law with respect to construction of the scope of

express easements:

        [I]t is well established that the same rules of construction that apply to contracts
       are applicable in the construction of express easements . . . In ascertaining the
       scope of the easements, the intention of the parties must be advanced. Such
       intention [of the parties] is determined by a fair interpretation and construction of
       the grant and may be shown by the words employed or construed with reference
       to the attending circumstances known to the parties at the time the grant was
       made.

(quoting Zettlemoyer v. Transcontinental Gas Pipline Co., 657 A 2d 920, 924 (Pa. 1995)). "As

with any contract the rights conferred by the grant of an express easementmustbe ascertained

solely from the language of the deed; provided that the deed language is unambiguous." PARC

Holdings, Inc. v. Killian, 785 A.2d l 06, 112 (Pa. Super. 2001) (citing Dowgiel v. Reid, 59 A.2d

115 (1948}; Hutchison v. Sunbeam Coal Corp., 519 A.2d 385 (1986)). Further, if a grant of

easement specifies the size, location and purpose of the easement, and is not ambiguous

regarding any of these matters, then the use ofthe easement is limited to such specifications.

PARC Holdings, Inc., 785 A.2d at 111. The terms of a contract "are ambiguous if they are

subject to more than one reasonable interpretation whenappliedto a particular set of facts."

Madison Const. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999). A contract is

not ambiguous fot the mere fact that the parties do not agree on the proper construction. Samuel

Rappaport Family Partnership v. Meridian Bank, 657 A.2d 17 (Pa. Super. 1995).

                                                 8
            Plaintiffs argue that the language of the easement in this case grants the Plaintiffs

    unfettered access to their property through the right-of-way, and does not limit access to their

    property to a single point, i.e. their currently constructed driveway'. Plaintiffs claim the right to

    access their property, from the     50 footprivate     right-of-way, at any point or points along the

    length of their southern property line. The Defendant asserts that the language of the original

    grant of easement only serves to provide the Plaintiffs with the right ofreasonable means of

    egress, regress and ingress between Plaintiff's property and Eagle Mill Road, via the 50 foot

right-of-way. The Defendant.further asserts that this purpose is effectively achieved through a

single point of access, Le. the Plaintiffs' driveway, which leads from Plaintiffs' property to the

50 foot right-of-way. The Defendant argues that any alternate access points are not necessary,

and that the fence he constructed does not interfere with any of Plaintiffs' easement rights.

           BLACK'S LAW DICTIONARYdefines ingress, egress and regress as: "[Tjhe right of a

lessee to enter, leave, and reenter the land in question." Ingress, Egress and Regress, BLACK'S

LAW DICTIONARY (10th ed. 2014). The easement in this case grants, to the Plaintiffs, the right

of egress, regress and ingress "ofa 50 foot private right of way from Eagle Mill Road. , . in a

generally Westerly direction through other lands of parties of the first part and along the

Southerly line of lands hereinabove described." (Joint Exhibit 4) (emphasis added). The New

International Webster's Dictionary of the English Language (1998)defines "along", as a

preposition, as "[i]n the line of; through or over the length of." Thus, the Ianguage, granting the

express easement in question, entitles the Plaintiffs to enter, leave, and reenter their property,

1
    The driveway was not in existence at the time that the right-of-way was created.

                                                            9
from the 50 foot right-of way, along the southern line of their property. The language of the grant

of easement specifies that the purpose ofthe easement is egress, regress and ingress from the

Plaintiffs' property to the 50 foot right-of-way, which affords access to Eagle Mill Road. The

size of the easement, the length of the southern line of Plaintiffs' property, is likewise clear. The

grant ofeasement also specifies that the easement is located along the southern line of Plaintiffs'

property. There is only one reasonable interpretation of the language of the express grant when

applied to the facts of the case. Plaintiffs seek to enter their property from multiple points, and

Defendant' s fence   bas blocked   the Plaintiffs' alternate access, which is located along the

southern line of Plaintiffs' property. Relying on only the language of the grant of express

easement, which the Court finds unambiguous, the Court finds that the original grant was

intended to, and did, convey the right of access, to and from the 50 foot private right-of-way, at

any point or points along the length of the southern line of Plaintiffs' property, where the same

borders the 50 foot private right-of-way. Thus, Plaintiffs have the right to access their property,

from the 50 foot private right-of-way, at any point or points along the length oftheir southern.

property line. As such, Defendant's constructed fence, which blocks such access, interferes with

Plaintiffs' use pursuant to their easement rights.

       Although the Court has found the language of the express grant of easement to be

unambiguous, even .if the Court had found thelanguage ambiguous, the analysis would yield the

same result, as regards the Plaintiffs' rights. If the language of a grant of easement is ambiguous,

the Court may resort to extrinsic circumstances, known to the parties at the time of the original

grant of easement, as an aid to interpret and determine the easementrights,     See PARC Holdings,

                                                     10
Inc, v. Killian, 785 A,2d 106, 112 (Pa. Super. 2001). Plaintiffs argue that the circumstances

around the creation of the easement, particularly the then existing nature and use made of the

property and of the surrounding property, also manifest the intent that access to and from the

property was not to be limited to a single point.

       Both the Defendant's and the Plaintiffs' properties were once part of the Dunn farm, and

the 50 foot private right-of-way was once used as a farm lane. Harold Dunn, the son of Alma

Dunn Beahm and the brother of Beth Morrow (now Bodine), provided testimony about the farm

lane's use before the first conveyance from Alma Dunn Beahm to Beth Morrow. The farm lane

provided machinery and vehicular access between the various farm fields. The Dunn family and

others used the farm lane to freely access what is now the Plaintiffs' property at multiple points.

After the 50 foot right-of-way was formally established, Alma Dunn Beahm, as part of a

subdivision plan, conveyed a ten acre parcel, located along the right-of-way, to Beth Martha

Morrow (now Bodine) and Thomas Alan Morrow, the Plaintiffs' predecessors in title. The parcel

was the first to be conveyed pursuant to Ms. Dunn Beahm's subdrvision     p lan, and the deed also

contained the express grant of right-of-way. Said right-of-way provided access to Eagle Mill

Road. At the time ofthe express grant, there was no fence or other obstacle in place, which

would have restricted or blocked Plaintiffs' predecessors in title from accessing their property,

from the 50 foot right-of-way, at any point along the southern line of lands conveyed to them.

Further, Harold Dunn testified that the alternate access, which was clear.and flat, served as an

access point to Beth's property for farm equipment and vehicles.



                                                    1]
        The evidence before the Court demonstrates that, prior to the grant of express easement,

access to the Plaintiffs' property was unrestricted along the farm lane. Before the Defendant

constructed the fence, there had never been any barrier or restriction to limit or prevent access to

Plaintiffs' property along the northern edge of the 50 foot private right-of-way, The full use of

the right-of-way for unrestricted access, at the time of the grant, supports the premise that the

parties to the original grant ofeasement intended to continue free access to the property along the

length of Plaintiffs' southern property line, Further, Alma Dunn Beahm, the grantor, did not

include any limiting or-restricting language in the right-of-way. Ifthe grantor had intended to

limit property access to a single point, limiting language could have been included in the grant.

See Lease v. Doll, 403 A.2d 558, 563 (Pa. 1979). Thus, the circumstances around the creation of

the easement manifest.the intent that access to the Plaintiffs' property, from the 50 foot right-of-

way, was not meant to be limited to a single point. Further, the language that created the

easement i11 question provides the Plaintiffs' with the "right of egress, regress and ingress of a 50

foot private right of way from Eagle M-i1lRoad .... along the Southerly    line of lands hereinabove

described." (Joint Exhibit 4) (emphasis added). The language of the grant of easement, when

construed alongwith the circumstances known to the parties at the time of the grant, support the

Court's conclusion that the original grant of easement was intended to, and did, convey the right

of access, to and from the 50 foot private right-of-way, at any point qr points along the length of

the southern line of Plaintiffs' property, where the same borders the 50 foot private right-of-way.

Thus, Plaintiffs have the right to access their property from the 50 foot private right-of-way at

any point or points along the length oftheir southern property line.

                                                 12
         In addition, even where "the terms of an express grant of an easement are general,

ambiguous, and not defined by reference to the circumstances known to the parties at the time of

the grant, the express easement is to be construed in favor of the grantee; and the easement may

be used in any manner that is reasonable." Lease v. Doll, 403 A.2d 558, 562 (Pa. 1979) (citations

omitted). Notwithstanding that the Court has found the grant of easement to be unambiguous,

and that the circumstances at thetime of grant support Plaintiffs' position in this case, a

construction that favors the grantees, Plaintiffs' predecessors and therefore Plaintiffs, and in

favor of a reasonable use also support a decision in Plaintiffs' favor. The alternate access was

used to access the Plaintiffs' property before the original grant ofeasement, Such use also

continued after the conveyance until the Defendant constructed the fence. The alternate access

was consistently used by the Plaintiffs and their predecessors. Such use is a reasonable use. Thus,

Plaintiffs' position, as regards the alternate access, is valid, based upon a reasonable use analysis.

        Having determined that the express easement at issue grants Plaintiffs the right to access

their property, from the 50 foot private right-of-way, at any point or points along the southern

line of their property, the issue turns to whether Defendant's.construction of the split rail fence

along the northern edge of the right-of-way substantially interferes with Plaintiffs' use pursuant

to this right.

        In Dyba v. Borowitz, 7 A2d 500, 501 (Pa. Super. 'I939), the Superior Court of

Pennsylvania held that:

        [A] landowner has the inherent right to erect a boundary fence along the division
        line of his property, and, as owner of a fee of a servient tenement over which a


                                                 13


                                                 l3
        right of way has been granted, he, unless he expressly agrees to the contrary, may
        make any use ofhis land which does not interfere substantially with the easement.

7 A.2d at 501. The right of the owner of the servient tenement to construct a boundary fence

"cannot, however, be exercised ... where it is sought to completely deny the right ofthe user."

See Taylor v. Heffner, 58 A,2d 450, 454 (Pa. 1948). In Scoppa v: Myers, 491 A.2d 148 (Pa.

Super. 1985), the Superior Court of Pennsylvania held that, where the lower court had found that

the plaintiffs had established that they were entitled to an easement by implication for a twenty

foot right-of-way, it was error to reduce the size of the easement, where only fifteen feetwere

necessary to satisfy the purpose of the easement. See also Kinsey v; Marolt, 4 32 A.2d 234 (Pa.

Super. 1981). Further,in Louis W. Epstein Family P'ship v. Kmart Corp., 13 F,3d 762, 767 (3d

Cir. 1994), the court observed that "in Pennsylvania, the fact that the purpose of' an easement can

be accomplished in less than the whole area dedicated to the easement does not give the setvient

estate the right to deny access to the unnecessary portion of the property." Epstein involved a

defendant's plans to constructtraffic control devices, which would partially limit the easement

area expressly granted for ingress and egress to and from the dominant property. Id. at 769, The

court in Epstein held that such limitation constituted substantial interference with the plaintiffs'

rights under an express easement. Id. Thus, actions which obstruct an express easement owner's

full use permitted under his or her easement, even if the purpose of the easement can be achieved

in less than the whole area dedicated to that use, constitute substantial interference with the

easement owner' s rights under their easement Id. In the present case, the express language of the




                                                  14
                                                                          ,-~




grant to Plaintiffs' predecessors provided for access along the Plaintiffs' southern property line.

Thus, said right cannot be limited by the owner of the servient tenement, the Defendant.

        This Court has determined that the easement at issue gives the Plaintiffs the right to

access their property, from the 50 foot right-of-way, at any point or points along the southern line

of their property. That access to the Plaintiffs' property can be achieved through an area smaller

than that provided for in the easement does notgive the Defendant the right to fence over the

area granted for ingress, egress, and regress, and restrict access to only the Plaintiffs' driveway.

The Defendant's split rail fence completely prevents the Plaintiffs from using their alternate

access and their southern property line to achieve ingress, egress andregress to and from Eagle

Mill Road.   The Defendanthas    obstructed the full use of the. easement by placing a split rail fence

along the northern edge of the right-of-way and along a portion of the Plaintiffs' southern

property line. Thus, the Defendant's splitrail fence substantially interferes with the Plaintiffs'

easement rights.

        Having determined that the Plaintiffs have the right to access their property, from the 50

foot private right-of-way, at any point orpoints along the southern line of their property and, that

the Defendant's construction of the split rail fence substantially interferes with Plaintiffs' use of

their casement, the Plaintiffs' right to reliefis clear. Further, substantial interference, of a

permanent nature, with an easement owner's use of their easement is a legal wrong for which

injunctiverelief is appropriate; See Trimble Services v. Franchise Royalty Interstate Corp.,285

A. 2d 113, 117 (Pa. 1971). The Defendant's fence constitutes a permanent barrier to the

Plaintiffs' ability to access their property along their southern property line, which Plaintiffs have

                                                   15
the right to do under their easement. The Plaintiffs are thus entitled to a permanent injunction,

enforcing their rights under the easement.

                                    CONCLUSIONS OF LAW

1. The Plaintiffs have the right to use this private right of way to access their property from the
   right-of-way to reach Eagle Mill Road pursuant to the express grant contained in the deed of
   their predecessors-in-title, Beth Martha Morrow(later Beth Martha Bodine) and Thomas
   Alan Morrow,her husband, dated November 6, 1984, andrecorded at Butler County Record
   Book 1209, page 651, and as shown on the Alma Darlene Beahm Plan of Lots No. 2, dated
   September 12, 1984, and recorded at Plan Book 102, page 31, and later Plans of Lots
   including Plan Book 138, page 4 7, Plan Book 168, page 3 7, and Plan Book 185, page 37.

2. By virtue of said Specific grant of easement, Defendant's land is the servient tenement,
   impressed with a permanent easement of passage over and along the right-of-way. The
   Plaintiffs' property is the dominant estate, benefited by the right-of-way.

3. The right-of-way/easement in question was expressly granted to the Plaintiffs' predecessor in
   title, and said right-of-way/easement is now enjoyed by the Plaintiffs as an expressly granted
   easement appurtenant. Brady v. Yodanza, 425 A. 2d 726 (Pa. 1981}

4. The Plaintiffs' right-of-way is an express easement, granting the Plaintiffs the "right of
   egress, regress and ingress of a 50 foot private right of way from Eagle Mill.Road also
   known as Route T-354 in a generally Westerly direction through other lands of parties of the
   first part and along the Southerly line of lands hereinabove described."

5. The language creating the grant of express easement is not ambiguous,

6. The language granting the express easement was intended to, and did, convey the right of
   access, to and from the 50 foot private right-of-way, at any point or points along the southern
   line of Plaintiffs' property, where the same borders the 50 foot private right-of-way.

7. The Plaintiffs have the tight to access their property, from the 50 foot private right-of-way, at
   any point or points along their southern property line, where the same borders the 50 foot
   private right-of-way.


                                                 16
8. If this Court were to have found that the language creating the express easement was
   ambiguous, the circumstances surrounding the creation of the easement manifest the intent
   that access to the Plaintiffs' property, from the 50 foot right-of-way, was not to be limited to
   a single point.

9. The language of the grant of express easement, when construed along with the circumstances
    known to the parties atthe time of the grant, support. the conclusion that Alma Dunn Beahm,
    the grantor, intended that the grant confer to grantees the right of access, to and from the 50
    foot private right-of-way, at any point or points along the southern line of Plaintiffs' property.

10. The Defendant has obstructed the full use of the easement by placing a split rail fence along
    the northern edge ofthe right-of-way and along a portion of the Plaintiffs' southern property
    line.

11. The Defendant's split rail fence substantially interferes with the Plaintiffs' ability to use their
    easement.

12. The Plaintiffs' right to reliefis clear.

13. Substantial interference, of a permanent nature, with an easement owner's use of their
    easement is a legal wrong for which injunctive relief is appropriate. See Trimble Services v.
    Franchise Royalty Interstate Corp., 285 A. 2d 113, 117 (Pa. 1971).

14, The Plaintiffs are entitled   to injunctive   relief, enforcing   their rights under the easement.




                                                       17